NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JUL 09 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

FILOGONIA ROSA ELIA NOYOLA                       No. 10-73303
RODRIQUEZ,
                                                 Agency No. A079-281-582
              Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, JR., Attorney General,

              Respondent.


                        On Petition for Review of an Order
                       of the Board of Immigration Appeals

                            Submitted June 12, 2014**
                             San Francisco, California

Before: O’SCANNLAIN, SACK,*** and BEA, Circuit Judges.

       Filogonia Rosa Elia Noyola Rodriquez, a native and citizen of Mexico,

petitions for review of the Board of Immigration Appeals' denial of her application

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Robert D. Sack, Senior Circuit Judge for the U.S.
Court of Appeals for the Second Circuit, sitting by designation.
for cancellation of removal or voluntary departure based on her inability to

establish the requisite good moral character.

      "No person shall be regarded as, or found to be, a person of good moral

character who, during the period for which good moral character is required to be

established, . . . has given false testimony for the purpose of obtaining any benefits

under [the Immigration and Nationality Act]." 8 U.S.C. § 1101(f)(6). This Court

has previously determined that Noyola Rodriquez gave false testimony, Noyola

Rodriguez v. Gonzales, 168 F. App'x 233, 234 (9th Cir. 2006), and there is

substantial evidence in the record to support the immigration judge's determination

on remand that her purpose in doing so was to obtain an immigration benefit,

Urzua Covarrubias v. Gonzales, 487 F.3d 742, 747 (9th Cir. 2007). Because the

IJ's determination rendered Noyola Rodiquez statutorily ineligible for cancellation

of removal or voluntary departure, there was no need to consider other evidence of

her moral character. Thus, the IJ's decision not to do so did not violate the scope of

this Court's previous remand order, and, even assuming Noyola Rodriquez's due

process rights were violated, she cannot show prejudice. See Larita-Martinez v.

I.N.S., 220 F.3d 1092, 1095 (9th Cir. 2000).

      AFFIRMED.




                                          2